Citation Nr: 1812773	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-29 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI) residuals.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2016, in support of this claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

In light of the need to remand the claim for further evidentiary development, the RO will have opportunity to consider newly obtained evidence including a May 2017 private TBI examination report as the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is claiming service connection for TBI residuals.  Specifically, he reports headaches, memory loss, dizziness, and nightmares that he associates with being hit on the head by a fire truck during July 1975 active service.  He also testified that he hit his head several other times while responding to emergencies as an Air Force firefighter.  

The Board finds that the January 2013 VA TBI examiner did not adequately support her negative nexus opinion.  Specifically, the examiner opined that the Veteran's memory loss and headaches are not related to his in-service head injury because the memory loss had a later onset and because unidentified and undescribed evidence suggests his headaches are not related to his service.  Moreover, as noted at the Veteran's Board hearing, the examiner stated that the Veteran had been knocked down by the fire truck and hit his head; in contrast, the Veteran reported that he was hit on the head directly by the fire truck.  Finally, the examiner did not have the opportunity to consider the Veteran's testimony that he hit his head on several other occasions during service.  

The record also includes a May 2017 positive private nexus opinion.  This opinion is also inadequate because the examiner did not provide any rationale for his conclusion that the Veteran's current cognitive symptoms are residuals of his in-service head injury.  In addition, the examiner reported that the Veteran had been exposed to blasts in-service, which the Veteran himself has not otherwise reported.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (medical opinion must be based on accurate factual premise and consideration of veteran's prior medical history and examinations).

Because both medical opinions are inadequate, a remand is needed to afford the Veteran a new TBI examination so that his claim is decided based on an adequate examination with a detailed rationale. 

Finally, the Veteran testified that he was hospitalized for several days following the in-service head injury, which the relevant service treatment records (STRs) do not reflect.  On remand, the RO should attempt to obtain any records from the Veteran's reported July 1975 hospitalization.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or adequately identified private treatment records relating to the Veteran's TBI symptoms.  

2.  Obtain any available July 1975 hospital records showing additional treatment following the Veteran's head injury.  

3.  Then arrange for a VA examination with a Board-certified physician in physiatry, neurology, neurosurgery, or psychiatry to determine the nature and cause of the Veteran's reported TBI symptoms.  The entire record must be reviewed by the examiner in conjunction with the examination.  In particular, the examiner should carefully review and consider the Veteran's statements and testimony describing his in-service head injuries (to include his July 1975 injury and any other reported head injuries such as those reported during his November 2016 Board testimony) and related symptoms, the January 2013 VA examination, the January 2017 private neurological treatment records, and the May 2017 private TBI examination report.  

The examiner should then respond to the following:

(a) Does the Veteran have, or at any time during the appeal period has he had, a diagnosis of TBI or residuals thereof?  Please identify (by diagnosis) each residual of TBI found/shown by the record.
 
(b) Please identify the likely cause for each TBI/residuals disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's service? 

If TBI/residuals shown are deemed to be unrelated to service, the examiner should, if possible, identify the cause considered more likely and explain why that is so.  The examiner MUST ALSO specifically provide an opinion on the following:

(c) Is it at least as likely as not that the Veteran's headaches were incurred in or are otherwise related to his service?  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

The examiner is specifically reminded that current neurological research suggests that multiple non-concussion head injuries may be linked to chronic brain injury.  See Chad A. Tagge, Andrew M Fisher, et al., Concussion, microvascular injury, and early tauopathy in young athletes after impact head injury and an impact concussion mouse model, 141 Brain 422-458 (2018).

4.  Finally, readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them the opportunity to respond.  

Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim.  38 C.F.R. § 20.1100(b) (2017).
 

